Judgment unanimously reversed on the law, the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with $50 costs to defendant-appellant, unless plaintiff stipulates to accept $15,000 in lieu of the award by verdict, in which event the judgment is modified to that extent and, as so modified, affirmed, with $50 costs to defendant-appellant. Some of the court feel that the judgment might very well be reversed as against the weight of the credible evidence but all are agreed that any verdict in excess of $15,000 is not warranted on the record before us. Settle order on notice. Concur — Botein, P. J., Rabin, Valente, Steuer and Witmer, JJ.